Motions Granted and Order filed September 20, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00176-CR
                                 NO. 14-16-00177-CR
                                 NO. 14-16-00178-CR
                                   ____________

                     JASSSAN RASHAAD HUGHES, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                  Trial Court Cause Nos. 1413584, 1392199, 1413583


                                        ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes these
appeals are wholly frivolous and without merit. Appellant filed a motion to review the
record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

       Accordingly, we hereby direct the Judge of the 174th District Court to afford
appellant an opportunity to view the trial records in accordance with local procedure; that
the clerk of that court furnish the records to appellant on or before October 5, 2016; that
the clerk of that court certify to this court the date on which delivery of the records to
appellant is made; and that appellant file his pro se brief with this court within 30 days of
that date.



                                      PER CURIAM




                                             2